     Case 1:20-cv-01708-DAD-BAM Document 20 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JACK FRANK FERNANDEZ,                              No. 1:20-cv-01708-DAD-BAM (SS)
12                        Plaintiff,

13          v.                                          ORDER ADOPTING THE PARTIES’
                                                        STIPULATION FOR THE AWARD OF
14   COMMISSIONER OF SOCIAL                             ATTORNEY’S FEES UNDER THE EQUAL
     SECURITY,                                          ACCESS TO JUSICE ACT
15
                          Defendant.                    (Doc. No. 19)
16

17
            On December 4, 2020, plaintiff Jack Frank Fernandez filed this action seeking review of a
18
     final decision of defendant Kilolo Kijakazi, the Acting Commissioner of Social Security. (Doc.
19
     No. 1.) On August 10, 2021, the matter was remanded to the Commissioner of Social Security
20
     for further proceedings pursuant to 42 U.S.C. § 405(g). (Doc. No. 17.) On August 18, 2021, the
21
     parties filed a stipulation with the court in which the parties agree that plaintiff shall be awarded
22
     attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the
23
     amount of $4,280.27. (Doc. No. 19.)
24
            Good cause appearing, and pursuant to the parties’ August 18, 2021 stipulation, the court
25
     orders as follows:
26
            1.      Pursuant to the EAJA, 28 U.S.C. § 2412(d), plaintiff is awarded attorney’s fees in
27
                    the amount of $4,280.27;
28
                                                       1
     Case 1:20-cv-01708-DAD-BAM Document 20 Filed 08/19/21 Page 2 of 2


 1         2.    After the issuance of this order, the government shall consider the assignment of

 2               the EAJA attorney’s fees to plaintiff’s counsel;

 3               a.      Pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586 (2010), any such

 4                       assignment will depend on whether the attorney’s fees are subject to any

 5                       offset allowed under the United States Department of Treasury’s (“the

 6                       DOT”) Offset Program;

 7               b.      Fees shall be made payable to plaintiff, but if the DOT determines that

 8                       plaintiff does not owe a federal debt, then the government shall cause the

 9                       payment of attorney’s fees to be made directly to plaintiff’s counsel,

10                       Jonathan O. Peña;

11         3.    Whether the payment of attorney’s fees is made payable to plaintiff or to his

12               counsel, the check will be mailed to plaintiff’s counsel’s mailing address at:

13                       Jonathan O. Peña
                         Peña & Bromberg, PLC
14                       2440 Tulare St., Ste. 320
                         Fresno, CA 93721
15

16   IT IS SO ORDERED.
17
        Dated:   August 19, 2021
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                     2
